DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (a1) and (b1), claims 1-7, 9-12 and 17 in the reply filed on 6/3/22 is acknowledged.
Claims 8 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22.

Allowable Subject Matter
Claims 5, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15, replace “tht” with –that--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-4, 6, 9, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyano, US Publication No. 2018/0182694 A1.

	Soyano anticipates:
	1. A semiconductor module, comprising (see fig. 7C; also see figs. 1-6): 
	a multilayer substrate (2000) having a main wiring layer (206) formed therein, a main current flowing in the main wiring layer when the semiconductor module is turned on (e.g. See para. [0091] disclosing the semiconductor elements 311 have main electrodes on their lower surface and current flows through the main electrode.  In fig. 4, the main electrode of 311 is directly and electrically coupled to 206 so a main current flows through the main wiring layer 206.); 
	a first semiconductor element (311) and a second semiconductor element (312), each of which 
	has a top surface and a bottom surface that are opposite to each other, 
	has a top electrode disposed on the top surface thereof and a bottom electrode disposed on the bottom surface thereof (e.g. electrodes on top and bottom surfaces at para. [0091]), and 
	is disposed on the main wiring layer (206) to which the bottom electrode is conductively connected (e.g. In fig. 4, the main electrode of 311 is directly and electrically coupled to 206, para. [0091]); 
	a metal plate (314) having an end portion, the end portion having a top surface and a bottom surface that are opposite to each other, the bottom surface thereof being conductively connected to the top electrode of the first semiconductor element (311)  (e.g. In fig. 7C, 314 is conductively connected to the top electrode of 311 through intervening layer 206 or intervening layers 3175/3172); and 
	a control board (3175) mounted on the top surface of the end portion, wherein the control board includes 
	an insulating plate (e.g. substrate of heat-resistant material at para. [0159]; also see glass epoxy at para. [0163]) disposed on the top surface of the end portion, and 
	a control wiring layer (e.g. control wiring layer of 3175 coupled at point 3172;  In fig. 7C and para. [0159] – [0161], the wire 3172 is electrically connected to the control electrodes of 311, 312 and the control electrodes enable turning on/off 311, 312 at para. [0091].) for controlling turning on and off of the first (311) and second (312) semiconductor elements, and being disposed on the top surface of the insulating plate.  See Soyano  para. [0001] – [0205], figs. 1-13.
 

2. The semiconductor module according to claim 1, wherein 
	the first and second semiconductor elements each include a gate electrode (e.g. para. [0092]), 
	the control wiring layer includes (see para. [0160] – [0161])
	a gate wiring member (e.g. 3172 coupled to gate in fig. 4, para. [0160]), 
	a gate wiring layer (e.g. 316 coupled to gate in fig. 7C, para. [0161]) connected to the gate electrode (e.g. gate electrode, G) of each of the first and second semiconductor elements through the gate wiring member (e.g. para. [0185]), 
	an auxiliary wiring member (e.g. 3172 coupled to emitter or sense in fig. 4, para. [0160]), and 
	an auxiliary wiring layer (e.g. 316 coupled to emitter or sense in fig. 7C, para. [0161]) connected to the top electrode of each of the first and second semiconductor elements through the auxiliary wiring member. 

3. The semiconductor module according to claim 2, further comprising a control terminal (315 in fig. 4) for external connection provided adjacent to the first semiconductor element (311), wherein 
	the first (311) and second (312) semiconductor elements are connected in parallel (e.g. para. [0194], figs. 1-2) and arranged in a predetermined direction to form an arm, 
	the metal plate (314) is formed in plurality, each of the metal plates is electrically connected (e.g. through intervening layer 206) to a corresponding one of the first (311) and second (312) semiconductor elements, and 
	the control board (3175) is disposed on the top surface of the end portion of the metal plate (314) that is provided on (e.g. on the left of) the first semiconductor element (311), fig. 7C.

4. The semiconductor module according to claim 3, wherein (e.g. see fig. 2)
	the control terminal (315) is disposed off-center of the semiconductor module at one side of the semiconductor module when viewed from the predetermined direction, and 
	the first semiconductor element (311) is disposed closer to the control terminal (315) than is the second semiconductor element (312), 
	(see fig. 7C) the control board (3175) is disposed on the top surface of the end portion of the metal plate (314) provided on (e.g. on the left of) the first semiconductor element (311).

6. The semiconductor module according to claim 2, wherein the gate wiring layer (e.g. 3172 coupled to gate, para. [0160] – [0161]) and the auxiliary wiring layer (e.g. 3172 coupled to emitter or sense, para. [0160] – [0161]) extend in parallel to each other in a predetermined direction (e.g. 3172 are parallel shown in figs. 2 and 4).

9. The semiconductor module according to claim 2, wherein a size of the control board (3175) is smaller than a size of the end portion in a plan view (e.g. In fig. 7C, the end portion of 314 is interpreted to extend beyond the left and right edges of 3175.)

11. The semiconductor module according to claim 2, wherein the first semiconductor element (311) has a sensing function (e.g. sensing at para. [0092]), and the control board (3175) is disposed above the first semiconductor element (311), fig. 7C

17. The semiconductor module according to claim 1, wherein the first and second semiconductor elements each include a metal-oxide-semiconductor field-effect transistor (MOSFET) element or an insulated-gate bipolar transistor (IGBT) element, para. [0092].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyano, as applied to claim 1 above.

Regarding claim 10:
	Soyano teaches all the limitations of claims 1 and 2 above and further teaches:
10. The semiconductor module according to claim 2, wherein (see fig. 2)
	the first semiconductor element (311), and the second (312) semiconductor element each are formed in plurality, and 
	a total number of the control boards is less than a total number of the first (311) and second (312) semiconductor elements (e.g. In fig. 2, semiconductors elements 311 and 312 are formed as pair and coupled to the control board 3172 in fig. 7C.)

	Soyano, in figs. 2 and 7C, does not expressly show a plurality of control boards (3175).  	However, it would have been obvious to one of ordinary skill in the art to form a plurality of control boards (3175) because:
(i) There are a plurality of semiconductors element pairs (311/312) in fig. 2 that these and semiconductors element pairs (311/312) need to be coupled to a control board as shown in fig. 7C; and 
(ii) MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts, indicates that duplication of essential working parts (e.g. duplication of the control boards) of a device involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
29 August 2022